         Case 1:15-bk-14098-MT Doc 139 Filed 05/30/21 Entered 05/30/21 21:33:40                                                                     Desc
                             Imaged Certificate of Notice Page 1 of 4
                                                              United States Bankruptcy Court
                                                               Central District of California
In re:                                                                                                                 Case No. 15-14098-MT
Vartkes Kassardjian                                                                                                    Chapter 13
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0973-1                                                  User: admin                                                                 Page 1 of 3
Date Rcvd: May 28, 2021                                               Form ID: van111                                                           Total Noticed: 33
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).

##               Addresses marked '##' were identified by the USPS National Change of Address system as undeliverable. Notices will no longer be delivered by
                 the USPS to these addresses; therefore, they have been bypassed. The debtor's attorney or pro se debtor was advised that the specified notice was
                 undeliverable.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on May 30, 2021:
Recip ID                Recipient Name and Address
db                    + Vartkes Kassardjian, 11200 Canby Avenue, Porter Ranch, CA 91326-2505
cr                    + HSBC Bank USA, National Association, Robertson, Anschutz, Shcneid P.L., 6409 Congress Ave, Suite 100, Boca Raton, FL 33487-2853
cr                    + HSBC Bank USA, National Association, Robertson, Anschutz & Schneid, P.L., 6409 Congress Ave, Suite 100, Boca Raton, FL
                        33487-2853
36813733                American Express Centurion Bank, c o Becket and Lee LLP, POB 3001, Malvern, PA 19355-0701
36999095              + Amex, P.O. Box 297871, Fort Lauderdale, FL 33329-7871
36784930              + Bank of America, Attn: Home Retention Division, 400 National Way, Simi Valley, CA 93065-6414
36784931             ++ CAINE & WEINER COMPANY, 12005 FORD ROAD 300, DALLAS TX 75234-7262 address filed with court:, Caine & Weiner, Po Box
                        5010, Woodland Hills, CA 91365
38323084              + Car Phone Factory Inc, Law Office of Sean A. Goodman, 18321 Ventura Blvd. Ste 755, Tarzana, CA 91356-4250
36999097              + Car Phone Factory, Inc., 2529 FOOTHILL BLVD 101, La Crescenta, CA 91214-3522
36999098                Collection Consultants of Californi 6, 100 San Fernando Road, Suite 211, Glendale, CA 91201
37094267                HSBC Bank USA, National Association as Trustee, c/o Ocwen Loan Servicing, LLC, Attn Bankruptcy Department, P.O. BOX 24605,
                        West Palm Beach, FL 33416-4605
36999100              + Huntington Hospital, P.O. Box 840655, Los Angeles, CA 90084-0655
36784934              + Ocwen Loan Servicing L, 12650 Ingenuity Dr, Orlando, FL 32826-2703
36999104             ++ PREMIER AMERICA CREDIT UNION, 19867 PRAIRIE ST, CHATSWORTH CA 91311-6532 address filed with court:, Telesis
                        Community Credit Union, 9301 Winnetka Avenue, Chatsworth, CA 91311
36999101              + Pacific Valley MedGrp, P.O. Box 80278, City of Industry, CA 91716-8278
36999102              + Philip A. ladevaia, 12100 Wilshire Boulevard, Eighth Floor, Los Angeles, CA 90025-7120
36784935                SMK Financial Corporation, 5554 Reseda Boulevard, Suite 205, Tarzana, CA 91356-6215
36999103              + Sean Goodman, Esq., 18321 Ventura Boulevard, Suite 755, Tarzana, CA 91356-4250
36784936              + Special Default Services Inc., 17100 Gillette Avenue, Irvine, CA 92614-5603
36999105              + The Law Off. of Burton C. Jacobson, 424 South Beverly Drive, Beverly Hills, CA 90212-4402

TOTAL: 20

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                  Notice Type: Email Address                                    Date/Time                 Recipient Name and Address
smg                       Email/Text: itcdbg@edd.ca.gov
                                                                                        May 29 2021 02:01:00      Employment Development Dept., Bankruptcy
                                                                                                                  Group MIC 92E, P.O. Box 826880, Sacramento,
                                                                                                                  CA 94280-0001
smg                       Email/Text: BKBNCNotices@ftb.ca.gov
                                                                                        May 29 2021 02:02:00      Franchise Tax Board, Bankruptcy Section MS:
                                                                                                                  A-340, P.O. Box 2952, Sacramento, CA
                                                                                                                  95812-2952
smg                       Email/Text: finance.bankruptcy@lacity.org
                                                                                        May 29 2021 02:00:00      Los Angeles City Clerk, P.O. Box 53200, Los
                                                                                                                  Angeles, CA 90053-0200
cr                     + Email/Text: bankruptcy@trinityfs.com
                                                                                        May 29 2021 02:02:00      Trinity Financial Services LLC, 2618 San Miguel
                                                                                                                  Dr. Ste 303, Newport Beach, CA 92660-5437
cr                     + Email/Text: lossmit@trojancapinv.com
                                                                                        May 29 2021 02:02:00      Trojan Capital Investments LLC, 2618 San Miguel
                                                                                                                  Dr. Ste 316, Newport Beach, Newport Beach, CA
         Case 1:15-bk-14098-MT Doc 139 Filed 05/30/21 Entered 05/30/21 21:33:40                                                              Desc
                             Imaged Certificate of Notice Page 2 of 4
District/off: 0973-1                                               User: admin                                                             Page 2 of 3
Date Rcvd: May 28, 2021                                            Form ID: van111                                                       Total Noticed: 33
                                                                                                              92660-5437
36817293                 Email/Text: mrdiscen@discover.com
                                                                                    May 29 2021 02:00:00      Discover Bank, Discover Products Inc, PO Box
                                                                                                              3025, New Albany, OH 43054-3025
36999099               + Email/Text: mrdiscen@discover.com
                                                                                    May 29 2021 02:00:00      Discover Fin Svcs LLC, Po Box 15316,
                                                                                                              Wilmington, DE 19850-5316
36784932                 Email/PDF: ais.chase.ebn@americaninfosource.com
                                                                                    May 29 2021 02:04:49      JP Morgan Chase Bank, N.A., 780 Kansas Lane,
                                                                                                              LA4-2107, Monroe, LA 71203
37547152                 Email/Text: bankruptcy@ttc.lacounty.gov
                                                                                    May 29 2021 02:00:00      Los Angeles County Tax Collector, 225 North Hill
                                                                                                              Street, Room 122, Los Angeles, CA 90012
37151141                 Email/Text: bankruptcy@ttc.lacounty.gov
                                                                                    May 29 2021 02:00:00      Los Angeles County Treasurer and Tax Collector,
                                                                                                              PO Box 54110,, Los Angeles, CA 90054-0110
36822797                 Email/PDF: MerrickBKNotifications@Resurgent.com
                                                                                    May 29 2021 02:04:50      MERRICK BANK, Resurgent Capital Services,
                                                                                                              PO Box 10368, Greenville, SC 29603-0368
36784933               + Email/PDF: MerrickBKNotifications@Resurgent.com
                                                                                    May 29 2021 02:04:50      Merrick Bank, Po Box 9201, Old Bethpage, NY
                                                                                                              11804-9001
36784937               + Email/Text: lossmit@trojancapinv.com
                                                                                    May 29 2021 02:02:00      Trojan Capital Investment, 2618San Miguel Drive,
                                                                                                              Suite 316, Newport Beach, CA 92660-5437

TOTAL: 13


                                                    BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
Recip ID          Bypass Reason Name and Address
36813734          *             American Express Centurion Bank, c o Becket and Lee LLP, POB 3001, Malvern, PA 19355-0701
36999096          ##+           Asok Doraiswamy MD, 612 West Duarte Road #801, Arcadia, CA 91007-9248

TOTAL: 0 Undeliverable, 1 Duplicate, 1 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: May 30, 2021                                        Signature:            /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on May 28, 2021 at the address(es) listed below:
Name                             Email Address
April Harriott
                                 on behalf of Creditor HSBC Bank USA National Association bkyecf@rasflaw.com,
                                 courtdrive@rasflaw.com;ras@ecf.courtdrive.com;bkyecf@rasflaw.com

Darren J Devlin
                                 on behalf of Creditor Trojan Capital Investments LLC darren@resolutionfunding.net

Darren J Devlin
                                 on behalf of Creditor Trinity Financial Services LLC darren@resolutionfunding.net

Elizabeth (SV) F Rojas (TR)
        Case 1:15-bk-14098-MT Doc 139 Filed 05/30/21 Entered 05/30/21 21:33:40                                                         Desc
                            Imaged Certificate of Notice Page 3 of 4
District/off: 0973-1                                         User: admin                                                              Page 3 of 3
Date Rcvd: May 28, 2021                                      Form ID: van111                                                        Total Noticed: 33
                             cacb_ecf_sv@ch13wla.com

Eric P Enciso
                             on behalf of Creditor HSBC Bank USA National Association eenciso@rasflaw.com

Henry D Paloci
                             on behalf of Creditor Trinity Financial Services LLC hpaloci@hotmail.com hpaloci@calibankruptcy.com

Iris Kwon
                             on behalf of Creditor HSBC Bank USA National Association ikwon@rasflaw.com,
                             bkyecf@rasflaw.com;courtdrive@rasflaw.com

R Grace Rodriguez
                             on behalf of Debtor Vartkes Kassardjian ecf2@lorgr.com rodriguezrr66050@notify.bestcase.com

Rafael R Garcia-Salgado
                             on behalf of Creditor Trojan Capital Investments LLC rgarcia@goeforlaw.com kmurphy@goeforlaw.com

Sean C Ferry
                             on behalf of Creditor HSBC Bank USA National Association sferry@raslg.com, sferry@ecf.courtdrive.com

Seth Greenhill
                             on behalf of Creditor HSBC Bank USA National Association bkyecf@rasflaw.com, sferry@ecf.courtdrive.com

United States Trustee (SV)
                             ustpregion16.wh.ecf@usdoj.gov


TOTAL: 12
    Case 1:15-bk-14098-MT Doc 139 Filed 05/30/21 Entered 05/30/21 21:33:40                                               Desc
                        Imaged Certificate of Notice Page 4 of 4

                                        United States Bankruptcy Court
                                          Central District of California
                                    21041 Burbank Blvd, Woodland Hills, CA 91367−6603

                                NOTICE OF REQUIREMENT TO FILE A DEBTOR'S
                         CERTIFICATION OF COMPLIANCE UNDER 11 U.S.C. §1328(a) AND
                                  APPLICATION FOR ENTRY OF DISCHARGE


    DEBTOR(S) INFORMATION:                                                 BANKRUPTCY NO. 1:15−bk−14098−MT
    Vartkes Kassardjian                                                    CHAPTER 13
    SSN: xxx−xx−8658
    EIN: N/A
    11200 Canby Avenue
    Porter Ranch, CA 91326




TO DEBTOR(S) AND DEBTOR(S)' ATTORNEY
Debtor(s) and/or debtor(s)' attorney is/are hereby notified that the debtor(s) must complete and file Debtor's Certification of
Compliance under 11 U.S.C. § 1328(a) and Application For Entry of Discharge before a discharge can be entered in the
above−captioned case. This form is available on the court's website at www.cacb.uscourts.gov.
Debtor(s) and /or debtor(s)' attorney is/are further notified that the Debtor's Certification of Compliance under 11 U.S.C. §
1328(a) and Application For Entry of Discharge must be filed within 30 days from the date of this notice. Failure to timely file the
certification will result in the case being closed without an entry of discharge. If the debtor(s) subsequently file(s) a Motion to
Reopen the case, the debtor(s) must pay the full reopening fee due for filing the motion.



                                                                                 BY THE COURT,
Dated: May 28, 2021                                                              Kathleen J. Campbell
                                                                                 Clerk of Court




(Form dnrotrf rev. 05/06 VAN−111                                                                                                  138 /
